OPINION — AG — **** COUNTY COMMISSIONERS — USE OF PUBLIC FUNDS **** (1) THE BOARDS OF COUNTY COMMISSIONERS CANNOT EXPEND PUBLIC MONIES FOR THE PURCHASE OF INSURANCE FOR GENERAL PUBLIC LIABILITY COVERING THE COUNTY COURT HOUSE. (2) THE BOARDS OF COUNTY COMMISSIONERS MAY EXPEND FUNDS APPROPRIATED TO THE CHARITY FUND OF THE COUNTY TO PURCHASE BLOOD FOR THOSE INHABITANTS OF THE COUNTY, WHO, BY REASON OF AGE, INFIRMITY OR MISFORTUNE, MAY HAVE CLAIM UPON THE AID OF THE COUNTY. CITE: 11 O.S. 1971 16.1 [11-16.1], 19 O.S. 1971 627 [19-627], ARTICLE XVII, SECTION 3 (MARVIN C. EMERSON) ** SEE: OPINION NO. 73-163 (1973) **